DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-13, 15, and 17-20 have been cancelled.  Claims 7, 9, 14, and 16 are under consideration.
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Claim Objections
Claim 9 is objected to because of the following informalities:  The claim contains a typographical error, “SEQ ID NO: 27 of an immunoreactive.” It appears “or” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	Independent claims 7 and 9 have been substantively amended.  No specific basis was pointed to for the amended methods with the new limitations recited and none is apparent. 
	Claim 7 as amended is now directed to a method of detection and is reproduced below:
A method, comprising:
contacting, to a carrier, a sample from a patient having or suspected of having a blistering autoimmune disease, the carrier comprising at least one polypeptide immobilized thereon, wherein one of the at least one polypeptide comprises laminin beta-4 of SEQ ID NO: 27 or an immunoreactive fragment thereof, wherein a complex is formed between an antibody in the sample and the at least one polypeptide;
detecting an antibody against the at least one polypeptide by an assay that comprises contacting the complex with a secondary antibody that comprises a detectable label.

Claim 9 as amended is reproduced below:
A method for purifying an autoantibody, comprising:
a)    contacting a liquid comprising an autoantibody with a polypeptide under conditions which allow the formation of a complex comprising the autoantibody and the polypeptide, wherein the polypeptide comprises laminin beta-4 of SEQ ID NO: 27 of an immunoreactive fragment thereof,
b)    isolating the complex from a), and
c)    dissociating the complex isolated in b), followed by removal of the autoantibody from the polypeptide.

No basis is seen for using a sample from a patient “suspected of having a blistering autoimmune disease” as recited in the method of claim 7.  In addition, the specification sets forth no criteria by which to identify a patient who would be suspected of having a blistering autoimmune disease.
No basis is seen for a carrier comprising “at least one polypeptide immobilized thereon, wherein one of the at least one polypeptide comprises laminin beta-4 of SEQ ID NO: 27 or an 
No basis is seen for the method as recited using “an immunoreactive fragment” of SEQ ID NO: 27 as recited in the methods of claims 7 and 9.  While Example 7 discloses SEQ ID NOS: 8-14 in the context of an epitope mapping experiment, this disclosure does not provide basis for the method now claimed.  In addition, claims 7 and 9 are not limited to these particular fragments of SEQ ID NO: 27.  The specification does not provide a general disclosure of immunoreactive fragments of SEQ ID NO: 27, particularly in the context of the methods of claim 7 or claim 9.
The claims constitute new matter.

Claims 7, 9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled 
Example 4 discloses producing laminin beta-4 protein of SEQ ID NO: 7 (having a His tag at the C-terminus, where SEQ ID NO: 27 corresponds to SEQ ID NO: 7 without the His tag at the C-terminus) in HEK293 cells.  The example tested 49 samples of anti-p200 pemphigoid sera and 20 samples of sera from healthy blood donors for reactivity with laminin beta-4 in a Western blot using a laminin beta-4-HEK293 extract.  A commercial anti-laminin beta-4 antibody was used as a positive control. Anti-human IgG4 HRP antibody or mouse anti-rabbit HRP antibody was used as the secondary antibody.  The example discloses that 47 of 49 anti-p200 pemphigoid sera reacted and none of the normal sera reacted.  See also Figure 3.
Example 5 discloses that preadsorption of the anti-p200 pemphigoid sera with the laminin beta-4-HEK293 extracts resulted in loss of reactivity in the Western blot analysis (indicating that the autoantibody in the sera is pulled down by the laminin beta-4-HEK293 extract).  See also Figure 4. 
Positive and negative controls were used in the examples to verify that any binding data is not spurious.  See Example 4 and Figure 3.  In addition, page 20, lines 27-29, recite that “the concentration of the autoantibody being elevated preferably compared to the average of any antibodies which bind against such an endogenous molecule, preferably compared to a healthy person.”  The claims do not require any positive or negative controls or comparisons to demonstrate that any binding is greater than that in normal sera or background.  The method of claim 7 is incomplete.
Anti-p200 pemphigoid is a particular blistering autoimmune disease.  See specification at page 3.  There is no evidence or reason to believe that the autoantibody in the anti-p200 
Claim 7 requires a sample from a patient.  Dependent claim 16 recites that the sample is a tissue sample, a liquid sample, or a cell.  While sera and skin samples from the patients with anti-p200 pemphigoid appear to have an autoantibody to laminin beta-4, there is no evidence or reason to believe that other samples such as urine, saliva, muscle tissue, or brain cells would have the autoantibody.  Claim 9 requires using a “liquid comprising an autoantibody” which will form a “complex comprising the autoantibody” and the laminin beta-4 polypeptide.  It is unclear what the source of the liquid of claim 9 is.  That is, the claim requires positive knowledge that the autoantibody is present in the liquid.  As such, this would include anti-p200 pemphigoid sera but not normal sera based on the disclosure of Example 4.  However, the specification does not provide guidance on other liquids that would have been known to contain the autoantibody.  
Claim 7 requires contacting a carrier where the polypeptide of SEQ ID NO: 27 is immobilized on the carrier with a sample.  As carriers include biochips, chromatography column material, polyacrylamide gels, and beads (see at least page 17), it is unclear how tissue samples such as split skin would be contacted with all of the various carriers encompassed by the claims.
Claim 7 requires detecting the autoantibody against laminin beta-4 present in the sample by contacting the autoantibody/laminin beta-4 complex with a secondary antibody that comprises a detectable label.  The claim does not identify the secondary antibody. The examples use an anti-human IgG4 HRP antibody as the secondary antibody.  To the degree that the claims embrace a secondary antibody that is an antibody directed against the autoantibody or an 
The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to a method for purifying an autoantibody; however, the final step removes the autoantibody from the polypeptide.  This separation does not clearly result in a purified autoantibody consistent with the preamble of the claim.  Positive, active steps for purification appear to be missing from the claim.
 Claim 14 depends upon claim 7 and recites that “the antibody against the at least one polypeptide is an autoantibody against laminin beta-4.”  This appears to be implicit in claim 7.  If not, than it is unknown what other antibodies or compounds in the sample may be binding to the laminin beta-4 in claim 7.
Claim 14 now recites “wherein the assay is selected from the group consisting of immunodiffusion, immunoelectrophoresis, light scattering, agglutination, and ELISA.”  ELISA is clearly an assay that uses a secondary antibody with a detectable label (as recited in claim 7).  


The following claims would be allowable:

21. A method of detecting an autoantibody in an anti-p200 pemphigoid serum sample comprising:
(a) immobilizing a laminin beta-4 polypeptide selected from the group consisting of SEQ ID NOS: 8-14 and 27 on a carrier;
(b) contacting said sample with the carrier of (a) under conditions which allow formation of a complex; and
(c ) detecting the complex of (b) using an agent which binds the complex and has a detectable label wherein the binding is elevated as compared to the binding detected by said agent when detecting a complex formed when normal sera is contacted with the carrier of (a).

23.  The method of claim 22, wherein the detecting step of (c) uses at least one method selected from the group consisting of immunodiffusion, immunoelectrophoresis, light scattering, agglutination, and ELISA.





22. A method of isolating an autoantibody from an anti-p200 pemphigoid serum sample comprising:
(a) contacting said sample with a laminin beta-4 polypeptide selected from the group consisting of SEQ ID NOS: 8-14 and 27 under conditions which allow formation of a complex;
(b) isolating the complex from (a);
(c) dissociating the complex isolated in (b); and
(d) removing the laminin beta-4 polypeptide from the autoantibody.

Basis for this claim can be found at least in original claim 9; at page 15, line 11-13; at page 24, lines 4-14; and in the examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa